DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining module in claims 1 and 5; generating module in claims 1, 4, 5, 10, 13, 14, and 15;  setting module in claim 17; and control information generating module in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 19, and 20 recite generating/generates covering material information about a covering material that covers the measured surface based on a feature of the obtained measuring data.  The limitation of generating covering material information covers performance of the limitation in the mind but for the recitation of generic components (claim 1: ‘information processing apparatus’ and ‘generating module’; claim 19: ‘executable by a computer system’; claim 20: a ‘non-transitory computer readable medium recording medium that stores a program executable by a computer system, the program causing the computer system to execute’).  If  a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 19, and 20 recite an abstract idea.
This judicial exception is not integrated into a practical application because claims 1, 19, and 20 recite the additional element ‘obtains/obtaining measuring data about a measured surface’ which appears to be insignificant extra-solution activity such as mere data gathering.  As well the recitation of generic computer components as stated above demonstrates each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 19, and 20 are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements, generic components and ‘obtains/obtaining measuring data about a measured surface’ being insignificant extra-solution activity amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1, 19, and 20 are not patent eligible.
Claims 2, 3, 8, and 11-12 which depend from claim 1 recite an abstract idea, are directed to an abstract idea, and are not patent eligible due to their dependency from claim 1 and because the claims refer to only limiting the ‘covering material information,’ ‘covering material,’ or ‘measuring data’ which make the claims still be directed to a mental process such as generating information with an insignificant extra-solution activity such as mere data gathering, obtaining measuring data; thereby, claims 2, 3, 8, and 11-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2, 3, 8, and 11-12 are not patent eligible.
Claims 4, 5, 10, 13, 14, 15-16, and 18 which depend from claim 1 recite an abstract idea, are directed to an abstract idea, and are not patent eligible due to their dependency from claim 1 and because the additional elements recited by claims 4, 5, 10, 13, 14, 15-16, and 18 are also limitations of generating information/data which cover performance of the limitation in the mind but for the recitation of generic components (see claim 1 above). 
Claims 6, 7, and 9 which depend from claim 1 recite an abstract idea, are directed to an abstract idea, and are not patent eligible due to their dependency from claim 1 and because the additional elements recited by claims 6, 7, and 9 appear to be insignificant extra-solution activity, outputting data.  Outputting data is also a well-understood, routine, and  conventional function performed.  Claims, 6, 7, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application (see claim 1 above), the additional elements, generic components and both ‘obtains/obtaining measuring data about a measured surface’ and outputting data being insignificant extra-solution activity amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 3, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (JP 2016170069-A)-using machine translation in view of Daveau et al. (2017/0061806) and Edwards et al. (2009/0125169).
As for claims 1, 19, and 20 (treating claim 1 as a computer implemented apparatus for the practice of claim 19 and 20), Kanda in a snow ice monitoring device discloses/suggests the following:   information processing apparatus (Figs. 1 and 5 with page 3:  starting with ‘An example in which the present invention’ … ‘analyze adhesion patterns;  Figs. 1 and 5: necessarily would process information to determine depth and quality of snow on runway as well ‘analyze adhesion patterns’ demonstrates that analysis is performed on accumulated data) comprising: an obtaining module that obtains measuring data about a measured surface (Figs. 1 and 5: treating the whole system as an obtaining module and noting Fig. 1: 130 and 131 and Fig. 5: 130 and 140: obtaining optical data (noting Fig. 5: 140: outputs data: page 3: ‘detection signal output’).
Kanda does not explicitly state that there is a generating module that generates covering material information about a covering material that covers the measured surface based on a feature of the obtained measuring data.  Nevertheless, Daveau in a method and device for automatically determining a runway state teaches that knowledge of the runway state would improve predictability of braking performance of an aircraft (paragraph 0007 and 0008).  And Edwards in systems and methods of improving or increasing information concerning particularly, runway conditions available to pilots of landing aircraft teaches using ground based equipment as well as other reports to be transmitted to the airplane for use (paragraph 0019, 0034; Fig. 1: ground-based equipment relative to on-board equipment, data gathering, data processing, and data transmission) wherein runway conditions in real-time may be used to determine breaking performance (abstract; paragraph 0012).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a  generating module that generates covering material information about a covering material that covers the measured surface based on a feature of the obtained measuring data in order to display runway conditions to better to determine accurate braking performance for a pilot in the air from the ground data in order to improve the safety of the landing.
As for claims 2-3, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1).  In addition, Kanda discloses/suggests the covering material information includes at least one of a type, a thickness, a density, a particle diameter, a moisture content, a temperature, a cover distribution, a friction coefficient, slipperiness index information, and an evaluation value based on a predetermined criterion of the covering material  (page 3: adhesion patterns: second to last line of last paragraph: starting ‘Furthermore, since the present invention’  and page 3: line 26:  ‘depth and quality of snow’).
As for claims 6-7, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1). Kanda is silent concerning an output module that outputs output data including the generated covering material information (claim 6), wherein the output data includes at least one of text data, image data, and sound data including the covering material information (claim 7).  Nevertheless, Daveau teaches having an output module, a display unit, to display runway state determination (paragraph 0097).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an output module that outputs output data including the generated covering material information (claim 6), wherein the output data includes at least one of text data, image data, and sound data including the covering material information (claim 7) in order to inform the pilot of the runway surface condition as well as to be able to communicate the runway state to the control tower.
As for claim 8, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1).  In addition, Kanda discloses the covering material that covers the measured surface includes snow that covers a runway surface (page 3: ‘By arranging one or a plurality of such snow and ice monitoring devices 100a at appropriate locations on the runway L, there is no obstacle to the aircraft, and the influence on the monitoring accuracy by the external natural environment is eliminated. It is possible to monitor the detailed condition of the snow depth and quality of the entire runway while preventing damage due to foreign object collisions’)
As for claim 9, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 6).  In addition, Kanda discloses the covering material that covers the measured surface includes snow that covers a runway surface (page 3: ‘By arranging one or a plurality of such snow and ice monitoring devices 100a at appropriate locations on the runway L, there is no obstacle to the aircraft, and the influence on the monitoring accuracy by the external natural environment is eliminated. It is possible to monitor the detailed condition of the snow depth and quality of the entire runway while preventing damage due to foreign object collisions’).  Kanda in view of Daveau discloses/suggests the output module outputs the output data, the output data including at least one of a thickness, a type, a density, a particle diameter, a moisture content, a temperature. a cover distribution, a friction coefficient, and slipperiness information of the snow that covers the runway surface, a runway condition code defined by International Civil Aviation Organization, necessity/unnecessity of snow removal, and takeoff and landing availability/unavailability information (refer to claim 6 above regarding an output module, a display unit with Kanda: page 3: adhesion patterns: second to last line of last paragraph: starting ‘Furthermore, since the present invention’  and page 3: line 26:  ‘depth and quality of snow’).
As for claims 11-16, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1).  In addition, Kanda discloses/suggests wherein the measuring data includes measuring text data or measuring image data obtained by irradiating the measured surface with a measuring wave (claim 11) (Fig. 1:  130, 131; Fig. 5: 130, 140:  page 2:  ‘The receiver 131 is, for example, a two-dimensional optical sensor such as a CCD, and may be capable of detecting a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths. Receiver 131 may be attached to detect one-dimensional or two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths as a whole;’ page 3:  Furthermore, since the present invention detects a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths, it is possible to detect snow, ice, water, mud, etc. other than snow, and to analyze adhesion patterns. Therefore, it can be applied as a monitoring device for them’); wherein the measuring data includes measuring text data or measuring image data obtained by irradiating the measured surface with at least one of an electromagnetic wave having a predetermined wavelength, an electromagnetic wave having a predetermined wavelength band, and an electromagnetic wave having a predetermined wavelength width (claim 12)(abstract:  transmission unit 120 is configured to be capable of transmitting a plurality of electromagnetic waves each different in wavelength; page 2:  ‘transmitter 121 is, for example, a laser oscillator, and may transmit laser light having a plurality of different wavelengths’); wherein the measuring data includes a plurality of measuring data corresponding to a plurality of electromagnetic waves having different wavelengths obtained by irradiating the measured surface with the plurality of electromagnetic waves having different wavelengths, and the generating module generates the covering material information based on the plurality of measuring data (claim 13)(see claim 1 above with regards to generating module in view of Daveau and Edwards; with Kanda: page 2:  ‘The receiver 131 is, for example, a two-dimensional optical sensor such as a CCD, and may be capable of detecting a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths. Receiver 131 may be attached to detect one-dimensional or two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths as a whole;’ page 3:  Furthermore, since the present invention detects a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths, it is possible to detect snow, ice, water, mud, etc. other than snow, and to analyze adhesion patterns. Therefore, it can be applied as a monitoring device for them’); wherein the measuring data includes a plurality of measuring data corresponding to a plurality of electromagnetic waves having different wavelength bands or wavelength widths obtained by irradiating the measured surface with the plurality of electromagnetic waves having different wavelength bands or wavelength widths, and the generating module generates the covering material information based on the plurality of measuring data (claim 14)( see claim 1 above with regards to generating module in view of Daveau and Edwards; with Kanda: page 2:  ‘The receiver 131 is, for example, a two-dimensional optical sensor such as a CCD, and may be capable of detecting a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths. Receiver 131 may be attached to detect one-dimensional or two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths as a whole;’ page 3:  Furthermore, since the present invention detects a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths, it is possible to detect snow, ice, water, mud, etc. other than snow, and to analyze adhesion patterns. Therefore, it can be applied as a monitoring device for them’);  wherein the generating module generates a plurality of covering material information of different types corresponding to the plurality of measuring data (claim 15)(see claim 1 above with regards to generating module in view of Daveau and Edwards; with Kanda:  page 3:  Furthermore, since the present invention detects a two-dimensional intensity distribution of scattered waves of a plurality of electromagnetic waves having different wavelengths, it is possible to detect snow, ice, water, mud, etc. other than snow, and to analyze adhesion patterns. Therefore, it can be applied as a monitoring device for them’:  different types of data because of different types of covering); wherein the plurality of covering material information of the different types includes a thickness, a moisture content, and a particle diameter of the covering material (claim 16:  different kinds of snow demonstrates different material information can be distinguished as well as multiple types of covering materials may be monitored (page 3:  lines 1-30).
As for claim 17, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1).  In addition, Kanda suggests a setting module that sets a property of the measuring wave based on at least one of the obtained measuring data and the generated covering material information (setting wavelength based on snow thickness and snow quality as well as depending on what covering is being monitored (page 3:  lines 1-10; page 2:  The transmitter 121 is, for example, a laser oscillator, and may transmit laser light having a plurality of different wavelengths. The transmitter 121 may be provided with a plurality of transmitters 121.  Further, at least one of the position and orientation of the transmission unit 120 may be changed by the transmission adjustment mechanism, and the transmission unit 120 is fixed, and at least one of the position and orientation of the transmitter 121 is changed by the transmission adjustment mechanism within the transmission unit 120. It may be possible).
As for claim 18, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1). In in view of Daveau discloses/suggests a control information generating module that generates control information for controlling an external apparatus based on at least one of the obtained measuring data and the generated covering material information (Fig. 1 with paragraph 0081).
10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (JP 2016170069-A)-using machine translation in view of Daveau et al. (2017/0061806) and Edwards et al. (2009/0125169) in view of Maggiore et al. (8,773,289).
	As for claims 4-5, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1).  They are silent concerning  the generating module generates predictive information indicating a predictive condition of the measured surface based on at least one of the obtained measuring data and the generated covering material information (claim 4); wherein the obtaining module generates predictive measuring data about the measured surface based on a feature of the obtained measuring data, and the generating module generates the predictive information based on the generated predictive measuring data (claim 5).  Nevertheless, Maggiore in a runway condition monitoring teaches using prognostic algorithms to make predictions about conditions present on the runway or other conditions that may develop on the runway such as cracks on the runway or future accumulation of ice (col. 10, lines 19-30).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the generating module generates predictive information indicating a predictive condition of the measured surface based on at least one of the obtained measuring data and the generated covering material information (claim 4); wherein the obtaining module generates predictive measuring data about the measured surface based on a feature of the obtained measuring data, and the generating module generates the predictive information based on the generated predictive measuring data (claim 5) in order to determine how much and how fast snow may accumulate on the runway such as through prognostic algorithms.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (JP 2016170069-A)-using machine translation in view of Daveau et al. (2017/0061806) and Edwards et al. (2009/0125169) in view of Surace (2016/0196754).
	As for claim 10, Kanda in view of Daveau and Edwards discloses/suggests everything as above (see claim 1).  They are silent concerning wherein the generating module generates the covering material information based on a predetermined machine learning algorithm.  Nevertheless, Surace in an airport surface monitoring system with wireless network interface to aircraft surface navigation system teaches of using machine learning systems (paragraph 0031).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the generating module generates the covering material information based on a predetermined machine learning algorithm to provide statistical training of large sets of data for improved runway surface monitoring and improved brake performance calculations.
Conclusion
12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.


Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886